Title: To John Adams from Benjamin Rush, 25 August 1780
From: Rush, Benjamin
To: Adams, John


     
      My Dear friend
      Philada. Augst. 25th 1780
     
     Behold the fruits of the french Alliance! Our young men no longer look upon Great Britain as their home or Mother Country, but turn their eyes entirely to France for all the purposes of business and knowledge. The bearer of this letter Mr. Wm. West—a young merchant of excellent character, and of a respectable Quaker family waits upon you with a proof of this assertion, I beg leave to recommend him to your particular notice and patronage. He will thank you for Advice and information in every thing that relates to his business or company.
     We are exhibiting to the world a new phenominon in the history of nations. We are carrying on a war without its Sinews. We raise—cloathe—and feed whole Armies without money. This must be ascribed in part to our patriotism, and in part to the force of our governments—both of which circumstances have a favourable Aspect upon the permanency of liberty in our Country. We wait only for the Arrival of the 2nd. division of the french fleet to open the Seige of New York. It is reported that it has been twice seen off the banks of Newfoundland. Our troops live with the french Army as brothers—a thing unknown to Britons and Americans when they fought together.
     General Gates who you know is used to creating Armies is doing wonders in the Southern states. We expect every day to hear of Lord Cornwallis being confined to the Sands of Charlestown.
     Commerce and Agriculture flourish among us in Spite of Embargoes and the regulation of prices. Nothing but a premature peace can ruin our country.
     Adieu, from your most Affectionate humble servt
     
      Benjn. Rush
     
     
      PS: As you associate with Academicians, I must give you a word for them. The heat of the Weather in the Shade has been for several days from 93—up to 95° of Farenheits thermometer within these three weeks. Many have died from drinking cold water, and a few have expired suddenly without labour or exercise from the excessive heat.
     
    